Case 3:20-bk-03560   Doc 30   Filed 02/15/21 Entered 02/15/21 12:13:59   Desc Main
                              Document     Page 1 of 4
Case 3:20-bk-03560   Doc 30   Filed 02/15/21 Entered 02/15/21 12:13:59   Desc Main
                              Document     Page 2 of 4
Case 3:20-bk-03560   Doc 30   Filed 02/15/21 Entered 02/15/21 12:13:59   Desc Main
                              Document     Page 3 of 4
Case 3:20-bk-03560   Doc 30   Filed 02/15/21 Entered 02/15/21 12:13:59   Desc Main
                              Document     Page 4 of 4
